Title: To James Madison from Charles Pinckney, 5 September 1809
From: Pinckney, Charles
To: Madison, James


Dear Sir
September 5: 1809 Charleston
Believing that at this time it would be agreeable to you to recieve those expressions of approbation of your conduct & pledges of support which the inclosed resolutions contain; as soon as we recieved your proclamation myself & a few of your friends held a private meeting to determine on convening a general Meeting of the inhabitants of this City & its Neighbourhood; on the ground that as she was among the largest & most commercial in the Union, & particularly in the southern states, she ought to be among the foremost in the protection of American rights.
In this private meeting, a number of our friends thought it might be considered premature & that we had better wait until Congress were to assemble. I urged that as we were expecting a British Minister to treat at Washington, & particularly after Mr. Canning’s letter of the 23d: January, the sooner the Meeting was held the better, as such expressions of Confidence, & pledges of Support; & particularly such approbation of what had been done with respect to the late arrangement with Britain, coming from the most important commercial cities & states in the Union, would serve to strengthen the Government & was what You had a right to expect. The private meeting acquiesced & the Meeting has been held. To our Surprize the Federalists Endeavoured to prevent any thing being done & moved to adjourn it—however we prevailed. We placed Doctr Ramsay in the chair, & appointed a Committee, of which I was the Chairman, to whom the resolutions I had submitted were referred, & this Morning to my great satisfaction the Meeting unanimously adopted the enclosed which were ordered to be published & transmitted to You by Doctor Ramsay the Chairman.
We know not, what will be issue of this new trial between the two nations—my own opinion is that if We are firm she will Yield; as she has ten thousand times more reasons for wishing to keep peace with us, than We with her; however strong our reasons are for keeping peace with all. If this should reach You in the neighbourhood of Mr. Jefferson or whenever You see him, please present me affectionately to him. It is now 22 Years since I have seen You. Mrs. Madison I never had the pleasure of seeing, but if my daughter’s health permits I intend to do so at no distant period. With great regard & my best Wishes for Your honour & Succes[s] I am dear sir always Yours Truly
Charles Pinckney
